 

Exhibit 10.2




REA

Ontario

Real Estate

Association

 

Agreement to Lease

Commercial - Short Form




This Agreement to Lease dated Sept 1, 2011




TENANT, Kinetic Resources Inc. (Full legal name of Tenants)




LANDLORD, Onpower.Financial Services (Full legal name of Landlord)




The Tenant hereby offers to lease from the Landlord the premises as described
herein on the terms and subject to the conditions as set out in this Agreement.




1. PREMISES: The "Premises" consisting of approximately 1765 square Feet more or
less on the 2nd floor of the "Building" known municipally as Unit203-3601
highway7E in the Town of Markham, Province of Ontario, as shown outlined on the
plan attached as Schedule “B”.




2. USE: The Premises shall be used only for Commercial professional office.




3. TERM OF LEASE: The Lease shall be for a term of 2 years commencing on the 1st
day of September, 2011, and terminating on the 31st day of August, 2013.




4. RENTAL: At a rental of $31,770 per annum, ayable $2,647.50 monthly in
advance, on the first day of each month during the said term, plus HST.




5. DEPOSIT AND PREPAID RENT:  The Tenant delivers upon acceptance a negotiable
cheque payable to Onpower Financial Services "Deposit Holder" in the amount of
$12,000 to be de deposited and held in trust as security for the faithful
performance by the Tenant of all terms, covenants and conditions of the
Agreement and after the earlier of occupancy by the tenant or execution of the
Lease to be applied by the Landlord against the last two month's rent and HST.
If the Agreement is not accepted, the deposit is to be returned to the Tenant
without interest or deduction. For the purposes of this Agreement, "Upon
Acceptance" shall mean that the Tenant is required to deliver the deposit to the
Deposit Holder within 24 hours of the acceptance of this Agreement. The parties
to this Agreement hereby acknowledge that, unless otherwise provided for in this
Agreement, the Deposit Holder shall place the deposit in trust in the Deposit
Holder's noninterest bearing Real Estate Trust Account and no interest shall be
earned, received or paid on the deposit.




6. ADDITIONAL TERMS:




Schedule A and B




7. SCHEDULES: The Schedules attached hereto shall form an integral part of this
Agreement to Lease and consist of: Schedule(s).




8. IRREVOCABILITY: This Offer shall be irrevocable by Tenant until on the day of
after which time if not accepted, this Offer shall be null and void and all
monies paid thereon shall be returned to the Tenant without interest or
deduction. It is further understood that all representations by the Landlord or
any of the Landlord's representatives are set out in this Agreement.




9. NOTICES: The landlord hereby appoints the Listing Brokerage as agent for the
landlord for the purpose of giving and receiving notices pursuant to this
Agreement. Where a Brokerage (Tenant's Brokerage) has entered into a
representation agreement with the Tenant, the Tenant hereby appoints the
Tenant's Brokerage as agent for the purpose of giving and receiving notices
pursuant to this Agreement. Where a Brokerage represents both the Landlord and
the Tenant (multiple representation), the Brokerage shall not be entitled or
authorized to be agent tor either the Tenant or the Landlord for the purpose of
giving and receiving notices. Any notice relating hereto or provided for herein
shall be in writing. In addition to any provision contained herein am in any
Schedule hereto, this offer, any counter-offer, notice of acceptance thereof or
any non to be given or received pursuant to this agreement or any Schedule
hereto shall be





--------------------------------------------------------------------------------

deemed given and received when delivered personally or hand delivered to the
Address for Service provided in the Acknowledgement below, or where a facsimile
number is provided herein, when transmitted electronically to that facsimile
number.




Fax No _________________ (For delivery of notices to Landlord)

Fax No. _________________ (For delivery of notices to Tenant)




10. EXECUTION OF LEASE: The Lease shall be prepared by the Landlord at the
Landlord’s expense, in accordance with the terms and conditions of this
Agreement subject to minor adjustments. The Lease will be signed and executed by
both parties hereto prior to the commencement of work on the premises by either
party and prior to occupancy by the Tenant.




11. AGREEMENT IN WRITING: If there is any conflict or discrepancy between any
provision added to this Agreement (including any Schedule attached hereto) and
any provision in the standard pre-set portion hereof, the added provision shall
supersede the standard pre-set provision to the extent of such conflict or
discrepancy. This Agreement, including any Schedule attached hereto, shall
constitute the entire Agreement between Landlord and Tenant. There is no
representation, warranty, collateral agreement or condition, which affects this
Agreement other than as expressed herein. This Agreement shall be read with all
changes of gender or number required by the context.




12. LEGAL, ACCOUNTING AND ENVIRONMENTAL ADVICE: The parties acknowledge that any
information provided by the brokerage is not legal, accounting, 1ax or
environmen1a1 advice, and that it has been recommended that the parties ob1ain
independent professional advice prior to signing this document.




13. BINDING AGREEMENT: This Agreement and the acceptance thereof shall
constitute a binding agreement by the parties to enter into the Lease of the
Premises and to abide by the terms and conditions herein contained.




14. SUCCESSORS AND ASSIGNS: The heirs, executors, administrators, successors and
assigns of the undersigned ore bound by the terms of this Agreement.







SIGNED, SEALED AND DELIVERED in the presence of:

 

 IN WITNESS whereof I have hereunto set my hand and seal:

 

 

 

/s/   

 

/s/                            Date: Sept 1, 2011

(Witness)

 

(Tenant or Authorized Representative)




We/I, the Landlord hereby accept the above Offer, and agree that the commission
together with applicable Harmonized Sales and Services Tax (and any other taxes
as may hereafter be applicable), may be deducted from deposit and further agree
to pay any remaining balance of commission forthwith.




SIGNED, SEALED AND DELIVERED in the presence of:

 

 IN WITNESS whereof I have hereunto set my hand and seal:

 

 

 

/s/   

 

/s/                            Date: Sept 1, 2011

(Witness)

 

(Landlord or Authorized Representative)




CONFIRMATION OF ACCEPTANCE: Notwithstanding anything contained herein to the
contrary, I confirm this Agreement with all changes and both typed and written
was finally accepted by all parties at 10:30am this 1st day of Sept, 2011. /s/
Signature of Landlord or Tenant.








--------------------------------------------------------------------------------




REA

Ontario

Real Estate

Association

 

Schedule A

Agreement to Lease - Commercial




This Schedule is attached to and forms part of the Agreement to Lease between:




TENANT Kinetic Resources Inc

LANDLORD Onpower Financial. Services Inc

Premises known as 360l Highway 7 East Unit 203

Agreement to Lease dated September 1, 2011




Schedule A




1. NET RENT

Tenant and Landlord acknowledges and agrees that the lease and rentals payable
thereunder are the Tenants NET rent. Tenant shall pay impositions, costs of HV
AC, realty tax, maintenance, insurance and expenses of every kind related to the
Leased Premises and the use and occupancy thereof.




2. ADDITIONAL RENT (TMI)

The Tenant shall pay TMI, being the proportionate share of Outside Maintenance,
building Insurance management fee, utilities, parking and property taxes
estimated to be $13.22 per square foot plus applicable HST to be adjusted from
time to time according to actual costs.




3. SECURITY DEPOSIT

Tenant agrees to provide a bank draft or certified cheque in the amount of
$12,000 as a security deposit to be applied against the last 2 months rent.




4. RESTRICTED USES

N/A




5. POST DATED CHEQUES

Tenant shall deliver 12 post dated cheques and on the anniversary date a series
of another 10 post dated cheques.




6. RIGHT TO ASIGN OR SUB-LEASE

The Tenant when not in default shall have the right to asign or sublet the
leased premise at any time or times during the lease term with the consent of
the Landlord which will not be unreasonably withheld.




7. CURRENCY

All references to dollars are American unless otherwise specifically stated.




8. TENANT'S RESPONSABILITIES

The Tenant agrees to operate a business that complies with all applicable
government laws, by-laws and regulations.














--------------------------------------------------------------------------------




[kntc_ex102001.jpg] [kntc_ex102001.jpg]



